Citation Nr: 1607509	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-01 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed as frequent cough due to asbestos exposure.

2.  Entitlement to service connection for residuals of a back injury. 

3.  Entitlement to service connection for residuals of a head injury. 

4.  Entitlement to service connection for residuals of a left calf injury. 

5.  Entitlement to service connection for a left calf scar. 

6.  Entitlement to service connection for residuals of an injury to the right knuckle and hand.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The rating decision denied the Veteran's claims of entitlement to service connection for a back injury, a head injury, a left calf injury, a left calf scar, an injury to the right hand and knuckle, bilateral hearing loss, tinnitus, and frequent cough due to asbestos exposure. 

By a rating decision dated July 2014, the RO granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective dates or the levels of compensation assigned following the grant of service connection, these issues are no longer a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a back injury, a head injury, a left calf injury, a left calf scar, and an injury to the right hand and knuckle addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the December 2015 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal concerning entitlement to service connection for asbestosis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for asbestosis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2015). 

During his December 2015 Board hearing, the Veteran stated that he wished to withdraw his pending appeal of entitlement to entitlement to service connection for asbestosis.  The Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2015).  As the Veteran has withdrawn his appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue.  Accordingly, the issue of entitlement to entitlement to service connection for asbestosis is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for asbestosis is dismissed.  
 

REMAND

The Board finds that additional development of the claims is warranted.   It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). 

During his December 2015 hearing, the Veteran testified that his disabilities were caused by a fall he sustained when he was working as a cook during service.  He stated that he was cleaning up the galley after a meal, and as he was sweeping, mopping, and putting things away, he slipped and fell on the water on the ground.  At that point, he reported that he injured his back, his head, his calf, and his hand and knuckle.  He stated that he fell on his back and hit his head on the ground.  He also stated that he hit his calf on a sharp corner of an appliance located in the kitchen.  He further reported that he is no longer able to run due to these injuries.   


In October 2008, the RO issued a formal finding of unavailability of the Veteran's service treatment records.  Additionally, the Board notes that, of the limited service treatment records in the Veteran's claims file, the Veteran's May 1995 report of medical history indicates that he sustained a fall in the galley and injured his left calf.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In a claim for service connection, the duty to provide an examination is triggered where there is competent evidence of a current disability; evidence establishing that an event, injury or disease occurred in service; an indication that the current disability may be associated with the veteran's service; and insufficient competent evidence to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, given the Veteran's competent and credible lay testimony regarding the occurrence of the fall that occurred during service, which is corroborated by the May 1995 report of medical history, and the Veteran's reports of continued symptoms since service; it remains unclear to the Board whether the Veteran's back injury, head injury, left calf injury, left calf scar, and injury to the right hand and knuckle are related to his period of active service.  Therefore, the Board finds that the Veteran should be afforded a VA examination with medical opinion determining whether the Veteran's back injury, head injury, left calf injury, left calf scar, and/or injury to the right hand and knuckle arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the RO/AMC should obtain any and all private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his back injury, head injury, left calf injury, left calf scar, and/or injury to the right hand and knuckle.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether residuals of a back injury, residuals of  a head injury, residuals of  a left calf injury, left calf scar, and/or residuals of an injury to the right hand and knuckle are related to his period of active service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of  a back injury, residuals of  a head injury, residuals of  a left calf injury, left calf scar, and residuals of  an injury to the right hand and knuckle arose during service or is otherwise related to any incident of service, to include the accident he contends occurred during which he sustained a fall that injured his back, head, calf, and hand.  The examiner is directed to the Veteran's lay statements regarding the onset of his symptoms and his continued symptoms since service.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

3.  Thereafter, readjudicate the claim of service connection for back injury, head injury, left calf injury, left calf scar, and injury to the right hand and knuckle.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


